                                                                                           1   TROUTMAN SANDERS LLP                    HINKHOUSE WILLIAMS WALSH LLP
                                                                                               KEVIN F. KIEFFER (Bar #192193)          JOSEPH A. HINKHOUSE
                                                                                           2   kevin.kieffer@troutman.com              (IL Bar #6199305) (pro hac vice)
                                                                                               ROSS SMITH (Bar #204018)                jhinkhouse@hww-law.com
                                                                                           3   ross.smith@troutman.com                 COLLEEN P. SORENSEN
                                                                                               5 Park Plaza, Suite 1400                (IL Bar #6287454) (pro hac vice)
                                                                                           4   Irvine, CA 92614-2545                   csorensen@hww-law.com
                                                                                               Telephone:     (949) 622-2700           MICHELLE L. GOYKE
                                                                                           5   Facsimile:     (949) 622-2739           (IL Bar #6316938) (pro hac vice)
                                                                                                                                       mgoyke@hww-law.com
                                                                                           6                                           180 N. Stetson Avenue, Suite 3400
                                                                                                                                       Chicago, IL 60601
                                                                                           7                                           Telephone:    (312) 784-5400
                                                                                                                                       Facsimile:    (312) 784-5499
                                                                                           8
                                                                                               Attorneys for Plaintiff
                                                                                           9   NAVIGATORS SPECIALTY INSURANCE COMPANY
                                                                                          10   SHARTSIS FRIESE LLP                     MASLON LLP
                                                                                               ANTHONY B. LEUIN (Bar                   MARGO S. BROWNELL (MN Bar # 307324) (pro
                                                                                          11   #95639)                                 hac vice)
                                                                                               Aleuin@sflaw.com                        margo.brownell@maslon.com
T ROUTMAN S ANDERS LLP




                                                                                          12   ROEY Z. RAHMIL (Bar #273803)            BRYAN R. FREEMAN (MN Bar # 0387154) (pro
                                                           I R V I N E , C A 92614-2545




                                                                                               rrahmil@sflaw.com                       hac vice)
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   One Maritime Plaza, 18th Floor          bryan.freeman@maslon.com
                                                                                               San Francisco, CA 94111                 JUDAH A. DRUCK (MN Bar No. 0397764) (pro
                                                                                          14   Telephone: (415) 421-6500               hac vice)
                                                                                               Facsimile: (415) 421-2922               judah.druck@maslon.com
                                                                                          15                                           3300 Wells Fargo Center 90 South Seventh Street
                                                                                                                                       Minneapolis, MN 55402-4140
                                                                                          16                                           Telephone: (612) 672-8200
                                                                                                                                       Facsimile: (612) 672-8397
                                                                                          17
                                                                                               Attorneys for Defendant
                                                                                          18   DEPOMED, INC., n/k/a ASSERTIO THERAPEUTICS, INC.
                                                                                          19                              UNITED STATES DISTRICT COURT

                                                                                          20                         NORTHERN DISTRICT OF CALIFORNIA

                                                                                          21
                                                                                               NAVIGATORS SPECIALTY                           Case No. 4:19-cv-00255-HSG
                                                                                          22   INSURANCE COMPANY,
                                                                                          23                 Plaintiff,                       JOINT ADMINISTRATIVE MOTION TO
                                                                                                                                              AMEND SCHEDULING ORDER [DKT.
                                                                                          24   v.                                             NO. 73]
                                                                                          25   DEPOMED, INC. n/k/a ASSERTIO
                                                                                               THERAPEUTICS, INC.,                            Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                          26
                                                                                                                          Defendant.
                                                                                          27

                                                                                          28

                                                                                                         JOINT MOTION TO AMEND SCHEDULING ORDER [DKT. NO. 73]
                                                                                                                        Case No. 4:19-cv-00255-HSG
                                                                                           1          Plaintiff Navigators Specialty Insurance Company (“Navigators” or “Plaintiff”) and

                                                                                           2   Defendant Depomed, Inc. n/k/a Assertio Therapeutics, Inc. (“Depomed” or “Defendant”)

                                                                                           3   respectfully submit this Joint Administrative Motion to Amend Scheduling Order [Dkt. No. 73].

                                                                                           4   On March 13, 2020, this Court entered an Order [Dkt. No. 73] pursuant to the parties’ Joint

                                                                                           5   Administrative Motion to Amend Scheduling Order [Dkt. No. 72] that amended the deadlines for

                                                                                           6   dispositive motion practice. The various travel restrictions and suspensions due to COVID-19

                                                                                           7   required the parties jointly move to amend the Scheduling Order [Dkt. No. 52] because, although

                                                                                           8   a number of party and third-party depositions had been taken, there remained three depositions to

                                                                                           9   be taken and each required travel by one or both parties, third-parties, and witnesses.

                                                                                          10          Since the entry of the March 13, 2020 order, the Center for Disease Control and Prevention

                                                                                          11   (“CDC”) reports that there are positive reported cases in all 50 States, the District of Columbus and
T ROUTMAN S ANDERS LLP




                                                                                          12   multiple U.S. Territories at this time. 1 To prevent further spread, federal, state and local
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   governments have imposed additional wide ranging restrictions on public gatherings, travel and

                                                                                          14   closure of certain businesses aimed at protecting public health and containing the spread of COVID-

                                                                                          15   19. The restrictions include state-wide school-closures and shelter-in-place orders in multiple

                                                                                          16   states, including Illinois, Minnesota and Pennsylvania, in which counsel and the three outstanding

                                                                                          17   deponents reside. Illinois and Pennsylvania’s shelter-in-place orders currently extend through

                                                                                          18   April 30, 2020. The Minnesota shelter-in-place order currently extends through May 4, 2020.

                                                                                          19          These newly imposed restrictions have prevented the parties from rescheduling and

                                                                                          20   conducting the three-outstanding depositions in-person within the time-frame contemplated by the

                                                                                          21   March 13, 2020 order. Because the parties would prefer to take depositions in-person, as opposed

                                                                                          22   to remotely, they seek to extend the current schedule 60-days in order to allow them to conduct

                                                                                          23   depositions in May and June, 2020. The parties recognize that the existing restrictions may be

                                                                                          24   extended and that it is presently unknown whether they will be loosened or lifted in sufficient time

                                                                                          25   to allow the parties to conduct in-person depositions even with a 60-day extension. Accordingly,

                                                                                          26
                                                                                               1
                                                                                          27     Coronavirus Disease 2019 (COVID-19), Cases in U.S., (last visited April 10, 2020),
                                                                                               https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
                                                                                          28                                                  –2–
                                                                                                             JOINT MOTION TO AMEND SCHEDULING ORDER [DKT. NO. 73]
                                                                                                                            Case No. 4:19-cv-00255-HSG
                                                                                           1   the parties have further agreed that, if the restrictions stay in place and prevent in-person depositions

                                                                                           2   under an extended schedule, they will not seek a further extension but will proceed with remote

                                                                                           3   depositions, to be concluded by mid-to late-June, to accommodate the extended briefing schedule

                                                                                           4   proposed below.

                                                                                           5           The parties propose the following 60-day extension to the Scheduling Order:

                                                                                           6               x   Depomed’s Motion for Partial Summary Judgment on the Duty to Defend filed by
                                                                                                               July 7, 2020.
                                                                                           7

                                                                                           8               x   Navigators’ Response to, and Cross-Motion for, Partial Summary Judgment on the
                                                                                                               Duty to Defend filed by August 11, 2020.
                                                                                           9
                                                                                                           x   Depomed’s Reply in Support of, and Response to Cross-Motion for, Partial
                                                                                          10                   Summary Judgment on the Duty to Defend filed by September 8, 2020.
                                                                                          11               x   Navigators Reply in Support of Cross-Motion for Partial Summary Judgment on the
T ROUTMAN S ANDERS LLP




                                                                                          12                   Duty to Defend filed by September 29, 2020.
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA




                                                                                                       The parties do not request any adjustments to the discovery limits currently in place, and
                                          S U I T E 1400




                                                                                          13
                                                                                               will work to reschedule the remaining depositions as soon as it is feasible to do so. A Proposed
                                                                                          14
                                                                                               Scheduling Order is filed herewith. The parties are available for a conference regarding this Joint
                                                                                          15
                                                                                               Administrative Motion to Amend Scheduling Order [Dkt. No. 73], should the Court request it.
                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28                                                    –3–
                                                                                                               JOINT MOTION TO AMEND SCHEDULING ORDER [DKT. NO. 73]
                                                                                                                              Case No. 4:19-cv-00255-HSG
                                                                                           1                                                Respectfully submitted,

                                                                                           2
                                                                                                Dated: April 13, 2020                      HINKHOUSE WILLIAMS WALSH LLP
                                                                                           3

                                                                                           4
                                                                                                                                                 /s/ Colleen P. Sorensen
                                                                                           5                                               By:         Colleen P. Sorensen
                                                                                           6                                               Attorney for Plaintiff
                                                                                                                                           NAVIGATORS SPECIALTY INSURANCE
                                                                                           7                                               COMPANY
                                                                                           8    Dated: April 13, 2020                      MASLON LLP
                                                                                           9
                                                                                                                                                 /s/ Margaret S. Brownell
                                                                                          10                                               By:        Margaret S. Brownell
                                                                                          11                                               Attorney for Defendant
T ROUTMAN S ANDERS LLP




                                                                                                                                           ASSERTIO THERAPEUTICS, INC.
                                                                                          12
                                                           I R V I N E , C A 92614-2545
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13          ATTESTATION: The Filer attests that concurrence in the filing of this document has been

                                                                                          14   obtained from all signatories.

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28                                               –4–
                                                                                                             JOINT MOTION TO AMEND SCHEDULING ORDER [DKT. NO. 73]
                                                                                                                            Case No. 4:19-cv-00255-HSG
                                                                                           1   TROUTMAN SANDERS LLP                    HINKHOUSE WILLIAMS WALSH LLP
                                                                                               KEVIN F. KIEFFER (Bar #192193)          JOSEPH A. HINKHOUSE
                                                                                           2   kevin.kieffer@troutman.com              (IL Bar #6199305) (pro hac vice)
                                                                                               ROSS SMITH (Bar #204018)                jhinkhouse@hww-law.com
                                                                                           3   ross.smith@troutman.com                 COLLEEN P. SORENSEN
                                                                                               5 Park Plaza, Suite 1400                (IL Bar #6287454) (pro hac vice)
                                                                                           4   Irvine, CA 92614-2545                   csorensen@hww-law.com
                                                                                               Telephone:     (949) 622-2700           MICHELLE L. GOYKE
                                                                                           5   Facsimile:     (949) 622-2739           (IL Bar #6316938) (pro hac vice)
                                                                                                                                       mgoyke@hww-law.com
                                                                                           6                                           180 N. Stetson Avenue, Suite 3400
                                                                                                                                       Chicago, IL 60601
                                                                                           7                                           Telephone:    (312) 784-5400
                                                                                                                                       Facsimile:    (312) 784-5499
                                                                                           8
                                                                                               Attorneys for Plaintiff
                                                                                           9   NAVIGATORS SPECIALTY INSURANCE COMPANY
                                                                                          10   SHARTSIS FRIESE LLP                     MASLON LLP
                                                                                               ANTHONY B. LEUIN (Bar                   MARGO S. BROWNELL (MN Bar # 307324) (pro
                                                                                          11   #95639)                                 hac vice)
                                                                                               Aleuin@sflaw.com                        margo.brownell@maslon.com
T ROUTMAN S ANDERS LLP




                                                                                          12   ROEY Z. RAHMIL (Bar #273803)            BRYAN R. FREEMAN (MN Bar # 0387154) (pro
                                                           I R V I N E , C A 92614-2545




                                                                                               rrahmil@sflaw.com                       hac vice)
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13   One Maritime Plaza, 18th Floor          bryan.freeman@maslon.com
                                                                                               San Francisco, CA 94111                 JUDAH A. DRUCK (MN Bar No. 0397764) (pro
                                                                                          14   Telephone: (415) 421-6500               hac vice)
                                                                                               Facsimile: (415) 421-2922               judah.druck@maslon.com
                                                                                          15                                           3300 Wells Fargo Center 90 South Seventh Street
                                                                                                                                       Minneapolis, MN 55402-4140
                                                                                          16                                           Telephone: (612) 672-8200
                                                                                                                                       Facsimile: (612) 672-8397
                                                                                          17
                                                                                               Attorneys for Defendant
                                                                                          18   DEPOMED, INC., n/k/a ASSERTIO THERAPEUTICS, INC.
                                                                                          19                              UNITED STATES DISTRICT COURT

                                                                                          20                         NORTHERN DISTRICT OF CALIFORNIA

                                                                                          21
                                                                                               NAVIGATORS SPECIALTY                           Case No. 4:19-cv-00255-HSG
                                                                                          22   INSURANCE COMPANY,
                                                                                          23                 Plaintiff,                       [PROPOSED] ORDER REGARDING
                                                                                                                                              JOINT ADMINISTRATIVE MOTION TO
                                                                                          24   v.                                             AMEND SCHEDULING ORDER [DKT.
                                                                                                                                              NO. 73]
                                                                                          25   DEPOMED, INC. n/k/a ASSERTIO
                                                                                               THERAPEUTICS, INC.,
                                                                                          26                                                  Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                                                          Defendant.
                                                                                          27

                                                                                          28

                                                                                                          [PROPOSED] ORDER REGARDING JOINT MOTION TO AMEND
                                                                                                                     SCHEDULING ORDER [DKT. NO. 73]
                                                                                                                        Case No. 4:19-cv-00255-HSG
                                                                                           1          Having reviewed the Joint Administrative Motion to Amend Scheduling Order [Dkt. No.
                                                                                           2   74] filed by the parties, the Court hereby GRANTS the parties’ Stipulation and ORDERS as
                                                                                           3
                                                                                               follows:
                                                                                           4
                                                                                               1.     The Scheduling Order is amended and shall set the following deadlines pursuant to Federal
                                                                                           5
                                                                                                      Rule of Civil Procedure 16 and Civil Local Rule 16-10:
                                                                                           6

                                                                                           7              x   Depomed’s Motion for Partial Summary Judgment on the Duty to Defend filed by
                                                                                                              July 7, 2020.
                                                                                           8
                                                                                                          x   Navigators’ Response to, and Cross-Motion for, Partial Summary Judgment on the
                                                                                           9                  Duty to Defend filed by August 11, 2020.
                                                                                          10              x   Depomed’s Reply in Support of, and Response to Cross-Motion for, Partial
                                                                                          11                  Summary Judgment on the Duty to Defend filed by September 8, 2020.
T ROUTMAN S ANDERS LLP




                                                                                          12              x   Navigators Reply in Support of Cross-Motion for Partial Summary Judgment on the
                                                           I R V I N E , C A 92614-2545




                                                                                                              Duty to Defend filed by September 29, 2020.
                         5 PAR K PLA ZA
                                          S U I T E 1400




                                                                                          13
                                                                                               2.     Any terms in the Scheduling Order unaltered by this Order shall remain in effect.
                                                                                          14
                                                                                               IT IS SO ORDERED
                                                                                          15

                                                                                          16   Dated: 4/14/2020
                                                                                                      April __, 2020                       ________________________________

                                                                                          17                                               Hon. Haywood S. Gilliam, Jr.

                                                                                          18                                               United States District Judge

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28                                                 –2–
                                                                                                              [PROPOSED] ORDER REGARDING JOINT MOTION TO AMEND
                                                                                                                         SCHEDULING ORDER [DKT. NO. 73]
                                                                                                                            Case No. 4:19-cv-00255-HSG
